FILED
                                                United States Court of Appeals
                 UNITED STATES COURT OF APPEALS         Tenth Circuit

                        FOR THE TENTH CIRCUIT                    June 28, 2019
                        _________________________________
                                                              Elisabeth A. Shumaker
                                                                  Clerk of Court
    DEBORAH SANT ROBINSON,

         Plaintiff - Appellant,

    v.                                               No. 18-2179
                                           (D.C. No. 1:18-CV-00665-WJ-LF)
    THE STATE OF NEW MEXICO;                           (D. N.M.)
    SOCIAL SECURITY
    ADMINISTRATION; US
    DEPARTMENT OF ENERGY;
    GERALDINE SANCHEZ, Clerk of
    Santa Fe County; ALAN WEBER,
    The Mayor of Santa Fe; ST.
    VINCENT CHRISTUS REGIONAL
    HOSPITAL; LIFE LINK HOUSING
    AND SERVICES; LOS ALAMOS
    ASSOCIATION OF REALTORS,
    Board and Members; LOS ALAMOS
    MEDICAL CENTER; UNIVERSITY
    OF NEW MEXICO, UNM-LA; TIM
    KELLER, The Mayor of
    Albuquerque; LINDA STOVER,
    Clerk of Bernalillo County;
    JAIVAIR LNU, Mayor of Espanola;
    MOISES MOLIAS; LOS ALAMOS
    NATIONAL SECURITY LLC; NEW
    MEXICO HEARINGS BUREAU,

         Defendants - Appellees.
                       _________________________________

                         ORDER AND JUDGMENT *


*
      Oral argument would not materially help us to decide this appeal. We
have thus decided the appeal based on the plaintiff’s appellate brief and
the record on appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).
                        _________________________________

Before HOLMES, BACHARACH, and McHUGH, Circuit Judges.
                  _________________________________

      Ms. Deborah Sant Robinson appeals the dismissal of this case. We

dismiss the appeal as frivolous.

      The federal statutes governing removal allow a defendant in a state

court action to remove a state court case to federal court in limited

circumstances. See 28 U.S.C. §§ 1441, 1446. Ms. Robinson removed five

cases to federal court. As the district court correctly explained, none of the

cases were removable. In two of the cases, Ms. Robinson was the plaintiff;

and plaintiffs are not entitled to remove cases to federal court. See

Hamilton v. Aetna Life & Cas. Co., 5 F.3d 642, 643 (2d Cir. 1993) (per

curiam) (“No section [of the United States Code] provides for removal by a

plaintiff.”); see also 14C Charles Alan Wright, et al., Federal Practice and

Procedure § 3730 (Rev. 4th. ed. 2018) (stating that “plaintiffs cannot

remove” cases to federal court). A third case was already in federal court.

And the other two cases were pending in administrative bodies rather than

a state court. See Or. Bureau of Labor & Indus. ex rel. Richardson v. U.S.

W. Commc’ns, Inc., 288 F.3d 414, 419 (9th Cir. 2002) (“We therefore hold



      This order and judgment does not constitute binding precedent except
under the doctrines of law of the case, res judicata, and collateral estoppel.
But the order and judgment may be cited for its persuasive value if
otherwise appropriate. Fed. R. App. P. 32.1(a); 10th Cir. R. 32.1(A).

                                       2
that 28 U.S.C. § 1441(a) does not authorize removal of proceedings from

an administrative agency. . . .”).

      Despite the explanation, Ms. Robinson appealed. She disregarded the

district court’s explanation and failed to provide a meaningful argument

for reversal. In the absence of a meaningful argument, we dismiss the

appeal as frivolous. 28 U.S.C. § 1915(e)(2)(B)(i); see Neitzke v. Williams,

490 U.S. 319, 325 (1989) (stating the standard for legal frivolousness).

      Given the absence of a nonfrivolous argument for reversal, we also

deny leave to proceed in forma pauperis. See DeBardeleben v. Quinlan,

937 F.2d 502, 505 (10th Cir. 1991) (requiring inability to pay and a

reasoned, nonfrivolous argument in support of the issues on appeal). We

thus order Ms. Robinson to pay the filing fees of $505.00. 1


                                      Entered for the Court


                                      Robert E. Bacharach
                                      Circuit Judge




1
     Ms. Robinson is to pay these fees to the Clerk of the U.S. District
Court for the District of New Mexico.

                                      3